DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9, 11-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the display panel of claim 1, in particular the limitations of a plurality of primary spacing columns, disposed between the first substrate and the second substrate and corresponding to the active area, for forming a plurality of gaps between the first substrate and the second substrate; and a color filter layer, disposed between the first substrate and the second substrate and corresponding to the active area; wherein the color filter layer comprises a plurality of color photoresists, and the plurality of primary spacing columns and the plurality of color photoresists are alternately arranged; wherein a height of the plurality of primary spacing columns is larger than a height of the at least one group of secondary spacing columns. The prior art does not disclose or suggest the display panel of claim 2, in particular the limitations of a plurality of primary spacing columns, disposed between the first substrate and the second substrate and corresponding to the active area, for forming a plurality of gaps between the first substrate and the second substrate; and a color filter layer, disposed between the first substrate and the second substrate and corresponding to the active area; wherein the color filter layer comprises a plurality of color photoresists, and the plurality of primary spacing columns and the plurality of color photoresists are alternately arranged; wherein the at least one group of 
The closely related prior art, Ishikawa (US 20160070127) discloses (Figs. 1-20) a display panel comprising: a first substrate (100), comprising an active area (1000) and a peripheral area (portion of 100 outside of 1000); a second substrate (200), disposed opposite to the first substrate; an active switch array (section 0003), disposed on the first substrate and located in the active area; at least one circuit (102, 150), disposed on the first substrate and located in the peripheral area, wherein the at least one driving circuit is connected to the active switch array and configured to drive the active switch array (section 0039; “IC driver is mounted”); at least one group of secondary spacing columns (20), disposed on the second substrate and opposite to the peripheral area; a sealing section, comprising: a first sealant (40), disposed between the first substrate and the second substrate and located in the peripheral area; and a second sealant (41), disposed between the first substrate and the second substrate and located in the peripheral area; wherein the second sealant, the first sealant, the first substrate, the second substrate and the at least one group of secondary spacing columns (20) together form a circuit disposition space; wherein the at least one group of secondary spacing columns and the at least one driving circuit 
However, the prior art does not disclose or suggest the display panel of claim 1, in particular the limitations of a plurality of primary spacing columns, disposed between the first substrate and the second substrate and corresponding to the active area, for forming a plurality of gaps between the first substrate and the second substrate; and a color filter layer, disposed between the first substrate and the second substrate and corresponding to the active area; wherein the color filter layer comprises a plurality of color photoresists, and the plurality of primary spacing columns and the plurality of color photoresists are alternately arranged; wherein a height of the plurality of primary spacing columns is larger than a height of the at least one group of secondary spacing columns. Claim 1 is therefore allowed. The prior art does not disclose or suggest the display panel of claim 2, in particular the limitations of a plurality of primary spacing columns, disposed between the first substrate and the second substrate and corresponding to the active area, for forming a plurality of gaps between the first substrate and the second substrate; and a color filter layer, disposed between the first substrate and the second substrate and corresponding to the active area; wherein the color filter layer comprises a plurality of color photoresists, and the plurality of primary spacing columns and the plurality of color photoresists are alternately arranged; wherein the at least one group of secondary spacing columns are all spaced from the sealing section. Claim 2 is therefore allowed, as are dependent claims 3-9 and 11. The prior art does not disclose or suggest the display device of claim 12, in particular the limitations of a plurality of primary spacing columns, disposed between the first substrate and the second substrate and corresponding to the active area, for forming a plurality of gaps between the first substrate and the second substrate; and a color filter layer, disposed between the first . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES S CHANG/Primary Examiner, Art Unit 2871